STATE OF LOUISIANA
COURT OF APPEAL, FIRST CIRCUIT

 

STATE OF LOUISIANA NO. 2022 KW 0279
VERSUS

DARRYL STOVAL JUNE 21, 2022
In Re: Darryl Stoval, applying for supervisory writs, 19th

Judicial District Court, Parish of East Baton Rouge,
No. 06-07-0801.

 

BEFORE : WHIPPLE, C.J., GUIDRY AND WOLFE, JJ.

WRIT DENIED AS MOOT. The record of the East Baton Rouge
Parish Clerk of Court shows that on July 7, 2021, the district
court denied relator’s second application for postconviction
relief. Therefore, relator’s request for mandamus relief is
moot. - In the event relator elects to file a new application
with this court seeking review of the ruling, he may do _ so
without the necessity of obtaining a return date. Any new
application should include a copy of the State’s response, the
relevant documents and transcripts from the district court
record that might support the claims raised in the second
application for postconviction relief, and a copy of this
ruling.

VGW

COURT OF APPEAL, FIRST CIRCUIT

ASal)

DEPUTY CLERK OF COURT
FOR THE COURT